PRENDERGAST, J.
The conviction is for burglary, and the punishment assessed at two years’ confinement in the state penitentiary. Appellant entered a plea of guilty, and sought to obtain a suspended sentence. The facts proved are not brought up by the record, nor do we find any bills of exceptions. Motion for new trial complains of misconduct of the jury, but there is absence of any bills of exception or statement of facts disclosing the evidence upon which the trial judge overruled the motion. The record discloses no error, and the judgment is affirmed.